ORDER

PER CURIAM:
Scott Hall appeals the trial court’s judgment that awarded the parties joint legal and physical custody of their children. Father’s eight points on appeal all claim that the trial court; erred in awarding joint legal and physical custody to the parties rather than sole legal and physical custody to him because there is no substantial evidence to support the judgment, it is against the weight of the evidence, it misstates the law, and it misapplies the law, in that the best interests of the children and the statutory factors of section 452.375.2, RSMo Cum.Supp.2011, favor sole custody with him. Affirmed. Rule 84.16(b).